United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1719
Issued: May 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2012 appellant, through her attorney, filed a timely appeal from a May 14,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury on September 10, 2010 in the
performance of duty.
FACTUAL HISTORY
On November 18, 2010 appellant, then a 51-year-old part-time flexible letter carrier, filed
a traumatic injury claim alleging that on September 10, 2010 she injured her left knee and right
elbow in the performance of duty. She related that, while at a stop waiting to turn left out of the
1

5 U.S.C. § 8101 et seq.

parking lot of the employing establishment on her motorbike, she was hit by a car turning into
the lot. The employing establishment controverted the claim, arguing that appellant was off the
clock at the time the injury occurred and not in the performance of duty. It indicated that her
work hours were 7:30 a.m. to 4:00 p.m.
On June 2, 2011 OWCP requested that appellant submit additional factual and medical
information in support of her claim. By decision dated July 7, 2011, it denied her claim after
finding that the medical evidence was insufficient to show that she sustained an injury causally
related to the accepted work incident.
A police report dated September 10, 2010, received by OWCP on July 8, 2011, indicated
that appellant was stopped in traffic exiting the employing establishment’s parking lot at 4:31
p.m. when she was struck by another vehicle. An accompanying diagram shows her position
waiting to leave the parking lot of the employing establishment.
In a report dated September 29, 2010, Dr. R. Robert Franks, an osteopath, stated:
“On September 10, 2010 [appellant] was stopped on her moped when an SUV
[sport utility vehicle] was coming right at her. She is not exactly sure what she
did at that time, but she feels like she may have tried to jump off the moped.
[Appellant] is not sure if the car hit her within the knee. She is also not sure if she
struck her knee on the moped. [Appellant] knows she hit it on the ground. She is
not sure if it was all three objects that hit her or one or two of the three. There are
no mechanical symptoms. [Appellant] has no locking, catching or buckling.
Most the pain is retropatellar. There is no effusion. [Appellant] was seen in the
emergency room where x-rays were obtained.”
On examination Dr. Franks found pain on palpation of the patellar head, medial and
lateral joint line and patella crepitus. He diagnosed a left knee contusion and ruled out a
meniscal tear. Dr. Franks recommended a magnetic resonance imaging (MRI) scan study. He
placed appellant in a brace and found that she could work limited duty.
An MRI scan of the left knee, obtained on October 5, 2010, revealed “[n]o apparent
meniscal or ligament injury.”
In a report dated November 10, 2010, Dr. Merrick J. Wetzler, a Board-certified
orthopedic surgeon, evaluated appellant for left knee and right elbow pain subsequent to a fall on
September 10, 2010. On examination he found elbow pain with palpation and pain over the
medial joint and tibial plateau of the knee. Dr. Wetzler related that he would reevaluate the knee
after physical therapy and recommended an MRI scan study of the right elbow. He found that
appellant could work limited duty. In a progress report dated November 23, 2010, Dr. Wetzler
noted that an MRI scan study of the right elbow revealed lateral epicondylitis.
The record contains progress reports from Dr. Wetzler dated January to May 2011. On
April 7, 2011 Dr. Wetzler performed a lateral release and plica excision of the left knee.
On July 19, 2011 appellant, through her attorney, requested an oral hearing before an
OWCP hearing representative. At the hearing, held on February 28, 2012, she related that she
2

had clocked out from the employing establishment five minutes prior to the accident.2 Appellant
was at the edge of the parking lot waiting to make a left when a car hit her head on. An
ambulance took her to the hospital for x-rays.3 Appellant missed a few days of work and then
returned with restrictions. She resumed full-duty employment in September 2011 following her
April 2011 left knee surgery. Appellant’s attorney noted that a police diagram indicated that
appellant was on the premises when the injury occurred.
By decision dated May 14, 2012, an OWCP hearing representative affirmed the July 7,
2011 decision. The hearing representative found that the medical evidence was insufficient to
show that appellant sustained a diagnosed condition due to the September 10, 2010 employment
incident.
On appeal appellant’s attorney argues that she has submitted sufficient evidence to
establish that she sustained an injury on September 10, 2010 or to require further development of
the evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place and in the manner alleged,
by a preponderance of the reliable, probative and substantial evidence.7 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish a
causal relationship between the employment incident and the alleged disability and/or condition
for which compensation is claimed.8 An employee may establish that the employment incident

2

OWCP provided the employing establishment with a copy of the hearing transcript.

3

A left knee x-ray dated September 10, 2010 showed normal findings.

4

5 U.S.C. § 8101 et seq.

5

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

6

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

7

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

8

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

3

occurred as alleged, but fail to show that his or her disability and/or condition relates to the
employment incident.9
Not all medical opinions require rationale. In a simple traumatic injury, such as a knife
cut that is reported to and seen by a physician promptly, there is no need to obtain a rationalized
explanation of causal relationship. When the relationship is not obvious or when there may have
been an intervening nonoccupational cause, it is essential that the physician give his or her
medical reasons for relating the condition to the history obtained.10
ANALYSIS
Appellant alleged that she sustained an injury to her left knee and right elbow on
September 10, 2010 when she was hit by a car while waiting to leave the parking lot of the
employing establishment after clocking out of work for the day. The employing establishment
did not dispute that she was on the premises at the time of the injury but instead maintained that
her injury occurred after her duty shift. Appellant indicated at the hearing that her injury
occurred five minutes after she clocked out of work and her statement was not subsequently
challenged by the employing establishment.11 OWCP accepted that the September 10, 2010
incident occurred at the time, place and in the manner alleged. The issue, consequently, is
whether the medical evidence establishes that she sustained an injury as a result of this incident.
The Board finds that appellant has established that she sustained a knee contusion
causally related to the September 10, 2010 employment incident. She received treatment in the
emergency room the day of the incident. An x-ray of the left knee obtained on September 10,
2010 was normal. In a report dated September 29, 2010, Dr. Franks described the September 10,
2010 work injury and listed findings on examination of patella crepitus and pain. He diagnosed
a left knee contusion and to rule out a meniscal tear. Dr. Franks offered no rationale to explain
how being struck by a motor vehicle resulted in the knee contusion. However, given the nature
of the injury and the rather obvious relationship, the Board finds this situation falls within the
exception where no need for rationalized medical evidence regarding the cause of appellant’s
knee contusion is necessary.12 Appellant has established that she sustained a knee contusion on
September 10, 2010 in the performance of duty. Upon return of the case record, OWCP should
determine whether she sustained any disability causally related to the accepted left knee
contusion.

9

Id.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating the Medical Evidence,
Chapter 2.810.5.c (September 2010); see also R.R., Docket No. 06-1975 (issued January 18, 2007).
11

An injury to an employee going to or coming from work before or after working hours or at lunch, while on the
premises of the employer, is compensable. See D.L., 58 ECAB 667 (2007); Emma Varnerin, M.D., 14 ECAB
253 (1963). This includes a reasonable interval before or after working hours while the employee is on the premises
engaging in preparatory or incidental acts. Id.
12

See R.R., supra note 10.

4

The medical evidence, however, is insufficient to show that appellant sustained any
additional conditions or required surgery as a result of her work injury. On November 10, 2010
Dr. Wetzler evaluated appellant for pain in the left knee and right elbow following a fall. He
referred her for physical therapy. Dr. Wetzler provided progress reports dated January to
May 2011. He did not discuss the history of injury or provide any diagnosis or causation finding
and thus his opinion is of little probative value.13 On April 7, 2011 Dr. Wetzler operated on
appellant’s left knee. He did not address the cause of her knee surgery and, thus, his opinion is
insufficient to show that the surgery was medically necessary as a result of the September 10,
2010 work injury.14
On appeal appellant’s attorney maintains that the evidence shows that she sustained an
injury on September 10, 2010. As discussed, the evidence is sufficient to show that she incurred
a left knee contusion as a result of the September 10, 2010 motor vehicle accident but
insufficient to show that she sustained any other condition or required surgery.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has established that she sustained a left knee contusion on
September 10, 2010 in the performance of duty. The Board further finds that she has not met her
burden of proof to establish any further left knee condition, a right elbow condition or the need
for surgery on her left knee causally related to the September 10, 2010 employment injury.

13

See John W. Montoya, 54 ECAB 306 (2003) (a physician must provide a narrative description of the identified
employment incident and a reasoned opinion on whether the employment incident described caused or contributed
to appellant’s diagnosed medical condition).
14

See K.W., 59 ECAB 271 (2007) (medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

5

ORDER
IT IS HEREBY ORDERED THAT the May 14, 2012 decision of the Office of
Workers’ Compensation Programs is reversed in part and affirmed in part.
Issued: May 13, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

